Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 11-17, 24, and 25 in the reply filed on 11/2/2022 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Slurry delivery system as recited in claims 11-17, 24, and 25
Component is recited in claim 24 


Slurry delivery system is interpreted as element 140 as recited in [0063], [0070]

In [0031] and [0086] the component is recited as a polishing pad 110

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Specification
The disclosure is objected to because of the following informalities: 

Element 130 is referred to as a polishing pad in [0070] and then a plasma generator in [0068]
Element 133 is referred to a plasma generator in [0073]
.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 15, 24, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Annapragada et al (US 6,057,245).
Regarding claim 11:	 A system for polishing a wafer, the system comprising: a polishing pad 410 affixed to a top surface of a platen; an atmospheric plasma generator 404 configured to treat at least one of the polishing pad 102 and a wafer 105 with atmospheric plasma; a slurry delivery system (slurry dispense arm 107 see col. 2 lines 20-23) configured to deliver processing slurry to the polishing pad; and a wafer carrier (carrier ring 112) configured to hold a wafer 105 and allow the wafer to be polished by the polishing pad.

Regarding claim 15:	The system of Claim 11, wherein the atmospheric plasma generator 404 is configured to treat the polishing pad 410 with atmospheric plasma.

Regarding claim 24:	 A system for treating a component of a chemical mechanical planarization (CMP) system, the system comprising: a component of a chemical mechanical planarization (CMP) system 306; and an atmospheric plasma generator 404 configured to treat the component (pad 410) with atmospheric plasma.  See also Figs. 4 and 5.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Annapragada et al (US 6,057,245) in view of Fruitman (US 2002/0081948).
	The teachings of Annapragada et al were discussed above.
Through Annapragada et al teaches a wafer carrier (carrier ring 112), but fails to teach a membrane.
The prior art of Fruitman teaches a flexible bending member for a workpiece carrier apparatus. See [0023]-[0032] where Fruitman teaches a wafer carrier head 10 having a rigid carrier plate 12. See [0024] where a circular flexible membrane 30 is held between the carrier plate 12 and retaining ring 28. According to Fruitman [0008] the motivation to modify the CMP apparatus of Annapragada et al to provide a membrane in the wafer carrier is to enhance pressing a wafer against the polishing surface while applying uniform pressure. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention is to modify the CMP apparatus of Annapragada et al to provide a membrane in the wafer carrier as suggested by Fruitman.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Annapragada et al (US 6,057,245) in view of Chen (US 8,597,084).
	The teachings of Annapragada et al were discussed above.
The prior art of Annapragada et al fails to teach that the atmospheric plasma generator is mounted on a pad conditioning arm.
The prior art of Chen teaches a CMP system 100 with a conditioning module 132 (featuring the conditioning arm see Fig. 2) and a polishing fluid delivery module 134. The conditioner dresses the pad by removing polishing debris and opening the pores of the pad. See col. 4 lines 24-30. The removal of the debris on the pad using a plasma generator is recited in Annapragada et al. It is with a reasonable expectation of success to use the plasma generator that has been should to remove the debris on the pad and thus would be successful at removing the debris on the pad using the conditioning arm of Chen as well. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the prior art of Annapragada et al by providing a conditioning arm and mounting the plasma generator onto it in order to enhance the removal the debris from the polishing pad as suggested by Chen.

Claim 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Annapragada et al (US 6,057,245) in view of Yamato et al (US 2002/0037684).
The teachings of Annapragada et al were discussed above.
The prior art of Annapragada et al fails to teach

Regarding claim 13:	The atmospheric plasma generator is embedded in the polishing pad to enable in-situ application of atmospheric plasma to the wafer.


Regarding claim 16:	The atmospheric plasma generator is movable relative to the polishing pad.
The prior art of Yamamoto et al teaches a dry CMP method and apparatus where the plasma generator is provided to enhance the polishing operation see the abstract. Fig. 4 illustrates a CMP system with a polishing pad 404, wafer carrier (rotary holder 406) and a slurry delivery system (nozzle 409). See [0029] and [0030] where a plasma generator. In [0038] the plasma generator is provided with the holder of the polishing tool. In the Figures of Yammato et al it is noticed that plasma generator can be provided in various locations. The motivation to provide the plasma generator of Annapragada et al in various locations as suggested by Yamamoto et al is that it taught that the plasma generator can be provided in the desired locations other than remotely so that that plasma can be generated in a closer proximity to the plasma source as alternative to the conventional apparatus as taught by Annapragada et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hu (US 7,077,721) teaches a pad assembly for electrochemical mechanical processing. See the paragraph joining columns 4 and 5 which teaches using plasma treatment of the polishing pad.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716